Name: Commission Regulation (EEC) No 633/79 of 30 March 1979 amending for the second time Regulation (EEC) No 303/77 on the supply of certain milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/78 Official Journal of the European Communities 31 . 3 . 79 COMMISSION REGULATION (EEC) No 633/79 of 30 March 1979 amending for the second time Regulation (EEC) No 303/77 on the supply of certain milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Articles 6 (7) and 7 (5) thereof, Whereas, in order to simplify administrative formali ­ ties and ensure the proper functioning in Belgium and Luxembourg of Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (3 ), as amended by Regulation (EEC) No 1234/77 (4), it is appropriate to consider the countries of the Belgo-Luxembourg Economic Union as a single Member State for the purposes of applying the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : A rticle 1 The following paragraph is added to Article 1 of Regu ­ lation (EEC) No 303/77 : ' For the purposes of applying this Regulation , the countries of the Belgo-Luxembourg Economic Union shall be considered as a single Member State .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . P ) OJ No L 43 , 15 . 2 . 1977, p. 1 . h ) OJ No L 143 , 10 . 6 . 1977, p. 9 .